Mr. Justice Waterman delivered the opinion of the Court. There is in this case no bill of exceptions. Heither the affidavits nor the copies of the same presented to the court below are before this court. In the roll certified by the clerk, upon the back of what seems to be a copy of an affidavit, we find the following, in figures: A date, whether the 24th or 25th of “ Sep., ’96,” we are unable to determine, the word “ approved,” followed by the signature and seal of a judge of the Circuit Court. This paper appears to have been, filed in the Circuit Court September 24, 1896. We also find upon the back of the assignment of errors, the words “ Presented in open court the 22d of September, 1896,” followed by the signature and seal of the judge. Evidently some one in presenting what was designed for a bill of exceptions, has made a mistake. The order of the Circuit Court refusing to set aside the judgment, is affirmed.